Citation Nr: 9901600	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1995.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of November 1997 from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim for a 
total rating for compensation purposes based upon individual 
unemployability (TDIU).  

The veteran was afforded a personal hearing at the RO in 
April 1998.  


REMAND

The veteran and her representative contend, in essence, that 
due to multiple service-connected disabilities, the veteran 
is prevented from pursuing gainful employment, and, 
therefore, entitled to a total disability rating based upon 
individual unemployability.  In support of her contentions, 
the veteran has indicated that she has been adjudicated 
disabled by the Social Security Administration (SSA).  
Further, the veteran specifically asserts that two of her 
service-connected disabilities, namely, arthritis of the back 
and right hip and Human Immunodeficiency Virus (HIV), 
constitute the primary cause of inability to work.  

The veterans contentions regarding her claim for entitlement 
to a total rating for compensation purposes based upon 
individual unemployability constitute a plausible or well-
grounded claim.  Therefore, VA has a statutory obligation to 
assist her in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  This includes the 
duty to conduct a thorough and contemporaneous medical 
examination under appropriate circumstances.  See 38 C.F.R. § 
3.326 (1998); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).

Service connection is in effect for HIV (30 percent); 
degenerative joint disease of the lumbar spine (20 percent); 
arthritic changes of the right hip (10 percent); hypertension 
(10 percent); left hallux valgus with bunion (zero percent, 
i.e., noncompensable); right hallux valgus with bunion (zero 
percent); history of mitral valve prolapse (zero percent); 
fracture at right base 5th metacarpal (zero percent); and 
bilateral pes planus (zero percent).  The combined disability 
rating is noted to be 60 percent.

At this time, the veteran is shown to have been afforded VA 
joints and spine examinations.  The United States Court of 
Veterans Appeals (Court) has held that when a TDIU claim is 
presented, a VA examining physician should generally address 
the extent of functional and industrial impairment from the 
veteran's service-connected disabilities.  See Martin (Roy) 
v. Brown, 4 Vet.App. 136, 140 (1993).  The record reflects 
that the veteran was last examined for compensation purposes 
in August 1998.  At that time several examinations were 
conducted by the same VA physician.  The Board finds that it 
is appropriate that this physician provide an opinion 
concerning the extent of industrial impairment caused by the 
veteran's service-connected disabilities. 

During the course of her April 1998 personal hearing at the 
RO, stated that she had been awarded disability benefits from 
the Social Security Administration (SSA) in March 1996.  It 
is noted that review of the record does not reveal any 
documentation from SSA, such as an award determination or 
medical evidence used to make such a determination.  The 
Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and that VA has a duty to assist the 
appellant in gathering such records when put on notice that 
the appellant is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such records could 
contain medical opinion suggestive of the veterans capacity 
to work, securing such records is deemed appropriate prior to 
resolving this appeal.

A review of the record shows that VA requested treatment 
records from the VA medical facilities located in Montgomery, 
Alabama and Birmingham, Alabama and in Dothan, Alabama.  A 
review of the record reveals that only response has been from 
the Montgomery facility. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also notify the veteran 
that she may submit additional evidence 
and argument in support of her claim.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). The RO should also ask 
the veteran to identify the names and 
complete addresses of any additional 
medical providers who have provided 
current treatment for her service-
connected disabilities.  After securing 
any necessary release, the RO should 
attempt to obtain records of any 
treatment identified by the veteran.

2.  The RO should again attempt to obtain 
medical records regarding any treatment 
afforded the veteran from the VAMC 
located in Birmingham, Alabama as well as 
from the VA outpatient treatment clinic 
located in Dothan, Alabama.

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
of the medical records upon which that 
decision was based.  

4.  The RO should arrange for the VA 
physician, who conducted the August 1998 
examinations, to review the veterans 
claims folder, to include the August 1998 
examination reports.  The examiner is 
requested in an addendum to provide an 
opinion as to the extent of industrial 
impairment caused by the veteran's 
service-connected orthopedic disabilities 
and the acquired immunodeficiency 
syndrome.  If the physician deems 
additional examinations and/or tests are 
required, they should be conducted.  

5.  If the previously referenced VA 
examiner is unavailable, the veteran 
should be examined by appropriate 
specialists to determine the severity of 
the service connected orthopedic 
disabilities and the acquired 
immunodeficiency syndrome.  The 
orthopedic examination should include an 
evaluation of functional impairment based 
on pain, use and flare-up as set forth in 
DeLuca v. Brown, 8 Vet.App. 202.  The 
claims folder and a copy of this Remand 
should be furnished to the examiners in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiners render an opinion as to the 
extent of industrial impairment caused by 
the veteran's service-connected 
orthopedic disabilities and the acquired 
immunodeficiency syndrome. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
determination as to the issue currently on appeal remains 
adverse to the veteran, she and her representative should be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
